DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a pair of the in-wheel motor driving devices provided to both sides of the front portion of the frame (claim 15) must be shown or the feature(s) canceled from the claim(s).  Only one in-wheel motor driving device is shown in each side No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites that a pair of in-wheel motor driving devices are provided to both sides of the front portion of the frame.  As broadly read, it appears that the Applicant is reciting that there are two in-wheel motor driving device in each side (or in each wheel) of the front portion of the frame.  It is unclear where the second in-wheel motor is located; and how it would be packaged with the first in-wheel motor within the same wheel.  Clarification and correction is required.  Does the Applicant mean that there are a pair of in-wheel motor driving devices in the front portion of the frame, wherein there is one each of the pair of in-wheel motor driving devices on each side, or that there are a pair of motors in each front wheel?  It is noted that a pair of motors in each front wheel 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-10, 14, 16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR101127736 (Park) (translation follows Office Action).
Regarding claims 1 and 14, Park discloses a prior art in-wheel motor driving device for a movement device comprising: a wheel 200 including an in-wheel (See Fig 1); an in-wheel motor 300 provided inside the in-wheel and rotating the in-wheel wheel; a supporting portion 600 connecting the in-wheel motor and the movement device and a buffer 636 provided between the in-wheel motor and the movement device so as to buffer an impact during vertical movement.  Regarding claim 14, Park discloses that the 
Regarding claims 2 and 16, Park discloses that a first side of the supporting portion 600 is installed at the in-wheel motor, and a second side thereof is installed at the frame, wherein the first and second sides are relatively movable in a vertical direction with respect to each other. (See translation at Para [0026] line 131 and Fig 8).
Regarding claim 3, Park discloses that a first side of the buffer 635/636 is installed at the in-wheel motor or by the first side of the supporting portion 600 fixed to the in-wheel motor and a second side of the buffer supported by the movement device 630
Regarding claim 8, Park discloses that the buffer comprises a compression coil spring 802 and/or a shock absorber.  (See translation at Para [00632]).
Regarding claim 9, Park discloses that the in-wheel comprises: a rim 210/300 which has a ring shape and an outer circumference of which a tire 100; and a protrusion (generally at 310 in Fig 5) that is inwardly extended in an axial direction from the rim, wherein the supporting portion 600 is inwardly disposed in a radial direction of the protrusion.
Regarding claims 10 and 20, Park discloses an outer circumferential shaft (upper edge/shaft 640 (See Figs 7 and 8); a shaft 231 which is extended in an axial direction at a center of a radial direction of the outer circumferential shaft; a circular plate 510 connecting the shaft 231 and the outer circumferential shaft 640, wherein the supporting portion 600 is inwardly disposed in a radial direction of the outer circumferential shaft.
1-6, 8 and 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub 2011/0209938 (Basadzishvili).
Regarding claims 1 and 14, Basadzishvili discloses an in-wheel motor driving device for a movement device 136 (See Para [0124]) comprising: a wheel 101 including an in-wheel; an in-wheel motor (See Para [0102]) provided inside the in-wheel and rotating the in-wheel; a supporting portion 103/107 connecting the in-wheel motor and the movement device (at 135); and a buffer 213 provided between the in-wheel motor and the movement device as to buffer 107 an impact generated during vertical movement. Regarding claim 14, Basadzishvili discloses that the movement device comprises a frame/chassis (See Para [0022]) that can be a truck or motorcycle (See Para [0084]), which is well-known to include a foothold.
Regarding claims 2 and 16, Basadzishvili discloses that a first side of the supporting portion 104 is installed at the in-wheel motor and a second side 107 is installed at the movement device 135, and wherein the first and second sides of the supporting portion are relative movable in a vertical direction with respect to each other. (See Figs 5A-5C).
Regarding claim 3, Basadzishvili discloses that a first side of the buffer 107 is supported by the in-wheel motor and the first side of the supporting portion 104 fixed to the in-wheel motor and a second side of the buffer (Fig 1) is supported by the second side 135 of the supporting portion fixed to the movement device.
Regarding claims 4 and 17, Basadzishvili discloses that the supporting portion comprises: a guide bar 103 that is installed on a side of the in-wheel motor and is extended in a certain length in a vertical direction, wherein upper and lower ends of the 
Regarding claims 5 and 18, Basadzishvili discloses that the guide block is connected to the movement device in such a way that the guide block is fixed to a guide frame 132 and the guide frame 134/135 is fixed to the movement device.
Regarding claim 6, Basadzishvili discloses a pair of the guide bars 103 is provided in parallel (See Fig 1) and the buffer 107 is disposed between the pair of the guide bars.
Regarding claim 8, Basadzishvili discloses that the buffer comprises a compression coil spring and/or a shock absorber 107.
Regarding claim 15, Basadzishvili discloses that a pair of the in-wheel motor driving devices 160 are provided to both sides of the front portion of the frame (See Fig 13).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of US Pub 2011/0209938 (Basadzishvili).
Regarding claim 15, Park does not disclose a pair of the in-wheel motor driving devices on both sides of the front portion of the frame. (i.e. two motors in each wheel). .
Allowable Subject Matter
Claims 7, 11-13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant should observe the prior art cited by the Examiner and listed in the PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE P CONDRA whose telephone number is (313)446-4843.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DARLENE P. CONDRA
Primary Examiner
Art Unit 3616



/DARLENE P CONDRA/           Primary Examiner, Art Unit 3616                                                                                                                                                                                             


11 Wheel structure for inwheel motor system
[0001]
15 The present invention relates to an in-wheel motor wheel structure, and more
particularly, to a wheel structure having a driving motor mounted therein. It is not
only driven as an electric vehicle, but is also driven by the driving force of an engine
by installing a variable power transmission assembly inside the wheel. It relates to an
in-wheel motor structure in which an electric generator using vibration energy
generated by contact with a road surface during vehicle driving is mounted inside a
wheel.
[0002]
25 Although automobiles installed with engines using traditional fossil fuels as power
sources are still common, electric vehicles using motors as a new power source are
being commercialized in preparation for environmental pollution and energy depletion.
[0003]
31 These electric vehicles are recognized as environmentally friendly because they do
not have exhaust gases such as carbon dioxide, but they have limitations in highspeed
driving due to their low output, and are inconvenient to have to frequently
charge the electric vehicle.
[0004]
In order to overcome this problem, an in-wheel motor type vehicle that reduces
energy loss by mounting a motor inside the wheel is being studied.
40 The in-wheel motor type vehicle reduces energy loss by directly rotating the wheel
by installing the motor directly inside the rim of the wheel in consideration of the
energy loss occurring during the power transmission process through the
transmission and the drive shaft.
[0005]
47 This technology was developed by Ferdinand Porsche, a prominent Austrian
automotive engineer, and was unveiled at the Paris Fair in 1900, as shown in FIG. 2 .
[0006]
52 In this technology, a motor 01 composed of a rotor 02 and a stator 03 is mounted
inside a wheel, and the motor is rotated by receiving electricity from a storage
battery mounted on the vehicle body, in which case it is combined with the rotor 02 of
the motor. It is a method of driving the vehicle by driving the wheels.
[0007]
59 Referring to FIG. 3, a conventional in-wheel motor vehicle (US Patent No. 7,306,065)
will be described.
[0008]
64 In an in-wheel motor vehicle, the tire 1 is installed outside the wheel 2 and the motor
3 is installed inside.
66 In addition, the motor 3 includes a rotor 3R that rotates together with the wheel from
the outside and a stator 3S that is fixed without rotating from the inside.
68 When such a motor is rotated using electricity, the wheel 2 and the tire 1 directly
coupled to each other rotate while the rotor 3R rotates to move the vehicle.
[0009]
73 Meanwhile, a hub 4 serving as a rotating shaft is installed in the center of the wheel,
and a brake rotor 8a is coupled to the hub 4 , and the brake rotor 8a is braked by a
brake caliper 8b.

79 The stator 3S is connected to the knuckle 5, the knuckle 5 is connected to the
suspension arms 6a and 6b, and a suspension 7 (shoba) is coupled to the suspension
arm.
[0011]
85 Such an in-wheel type vehicle operates only by driving a motor using electricity and
cannot be used in an engine-driven vehicle, and a separate suspension device must
be installed on the wheel structure.
[0012]
91 In addition, as a system in which power generation by regenerative braking is possible
only when the vehicle's braking device is operated, the mileage has a limit in that it is
absolutely dependent on the capacity of the storage battery.
[]
97 The present invention is to solve the above problems, a simple method of
supplementing the limit of the mileage limited by the storage battery capacity in a
vehicle equipped with an in-wheel motor and replacing the wheel in an existing
engine-driven vehicle currently in operation An object of the present invention is to
provide a wheel structure that can be converted into an electric vehicle or a hybrid
vehicle.
103 In addition, the purpose is to provide a high-performance, multi-purpose wheel
structure in which a high-output driving force is drawn by optimizing the motor
configuration and structure, safety is improved by providing a reinforced braking
method, and the cushioning and suspension functions are operated in the wheel
structure itself. There is this.
108 In order to achieve the above object, the present invention provides a vehicle in
which a motor is provided inside a wheel, comprising: a wheel to which a rotor of the
motor is coupled therein; a variable power transmission assembly in which a driven
shaft is coupled to the wheel through the inside of the motor; a wheel bracket to
which the stator of the motor and the drive shaft of the variable power transmission
assembly are coupled; and a knuckle coupled to the wheel bracket.
114 Preferably, a brake disc or a brake drum of a brake assembly is coupled to the wheel,
and a brake caliper or a brake shoe of the brake assembly is coupled to the wheel
bracket.
117 The rotor of the motor may be configured to surround the stator on three sides in the
shape of an outer, inner, or cross-section of the stator in a “C” shape.
119 In the variable power transmission assembly, one shaft is coupled to the wheel and
the other shaft is coupled to a constant velocity joint on the vehicle body side
through a hub bearing in a sealed housing, and the two shafts are separated or
connected according to a signal from the ECU.
123 In addition, it is preferable that both shafts of the variable power transmission
assembly transmit the rotation of the drive shaft to the driven shaft by using a
friction force of a plate or a force of a fluid or powder.
126 On the other hand, it is preferable that the wheel bracket is integrated with a hub
passing through the center through a bearing.
128 A self-generating cylinder is installed on the wheel bracket, a permanent magnet is
supported therein by a cylinder spring to move up and down, and a coil is installed
outside the permanent magnet.
131 Here, it is preferable that the permanent magnet is formed with a hole penetrating up

the coil through the hole is installed.
134 A shock absorber is installed on the wheel bracket, and a cylinder of the shock
absorber is inserted into the shock absorber pocket of the knuckle and coupled
thereto.
137 In addition, a piezoelectric element may be installed at the upper end or lower end of
the shock absorber.
139 It is preferable that the knuckle has a hollow portion formed in the center so as not to
come into contact with the constant velocity joint connected from the vehicle body.
141 According to the present invention, since electricity is most efficiently generated
during vehicle driving by applying a new structure, it is possible to reduce the load
on the storage battery and significantly extend the driving distance of the electric
vehicle.
145 In addition, according to the present invention, existing engine-driven vehicles can
be easily converted into hybrid vehicles or electric vehicles by simply replacing the
wheels of the vehicle.
[0027]
151 1 is an exploded perspective view of an in-wheel motor structure according to the
present invention; FIG. 2 is a configuration diagram showing a Porsche in-wheel
motor unveiled at the Paris Fair in 1900; FIG. 3 is a cross-sectional view showing
the structure of an in-wheel motor according to the prior art; FIG. 4 is a structural
diagram showing a tire, a wheel, a wheel adapter, a wheel hub, and a wheel shaft
according to the present invention; FIG. 5 is a cross-sectional view showing the
structure of an external-rotor in-wheel motor according to the present invention;
FIG. A cross-sectional view showing the structure of an electronic internal-type
in-wheel motor; Fig. 7 is a cross-sectional view showing the structure of a
horseshoe-type rotor in-wheel motor according to the present invention; Fig. 8 is a
cross-sectional view showing the structure of a variable power shear assembly
according to the present invention; Fig. 9 is a cross-sectional view showing the
structure of a disc brake and assembly according to the present invention; Fig. 10 is
a cross-sectional view showing a mounting structure of a drum brake assembly
according to the present invention; Fig. 11 is a front view and a cross-sectional
view of a wheel bracket configuration according to the present invention; A front
view of a wheel bracket equipped with a shock absorber according to the present
invention; Fig. 13 is a front view and a side view of a knuckle according to the
present invention; Fig. 14 is a front view and a side view showing the coupling of a
knuckle and a wheel bracket according to the present invention; Fig. 15 is A
perspective view of a self-powered cylinder and a permanent magnet guide member
according to the present invention; FIG. 16 is an exemplary view showing a
utilization method of a self-generating cylinder according to the present invention;
FIG. 17 is a cross-sectional view of a wheel structure according to the present
invention; FIG. 18 is this view A side view of a wheel structure according to the
present invention; FIG. 19 is a cross-sectional view showing the structure of a
transverse flux in-wheel motor according to the present invention.
[0028]
181 The configuration and operation of the embodiment of the present invention will be
described in detail with reference to the accompanying drawings.
[0029]

described with reference to FIG. 1 as follows.
[0030]
191 The in-wheel motor wheel structure according to the present embodiment includes a
tire 100 , a wheel 200 , a motor 300 , a brake assembly 400 , a variable power
transmission assembly 500 , a wheel bracket 600 , and a knuckle assembly 700 . , is
configured to include a self-generation cylinder (800).
[0031]
198 Referring to FIG. 4 , the wheel 200 constitutes a frame of the wheel, and a rim 210 to
which the tire 100 is coupled is formed on the outer periphery.
200 Meanwhile, the motor assembly mounting part 220 bent in the thickness direction of
the wheel is formed inside the wheel 200 .
202 Accordingly, the motor is coupled to the wheel 200 through the wheel adapter 201
between the inner circumferential surface of the rim 210 and the motor assembly
mounting portion 220 .
[0032]
208 Here, the rotational force of the motor can be expressed as magnetic flux density ×
current strength × conductor length.
210 Therefore, if the above three factors are properly adjusted, high torque, high torque,
and high variability, which are the core values of the motor in an electric vehicle, can
be obtained. Among the variables, there are unavoidable limitations in increasing
magnetic flux density and winding length. These spatial limitations are technical
obstacles commonly faced by all in-wheel motors. We present three solutions by
way of combination with the whole and the fixed body.
[0033]
219 The configuration and coupling method of the motor will be described with reference
to FIGS. 5, 6, 7 and 19 .
[0034]
224 5 shows a coupling method of the rotor 310 and the stator 320 in the setting of the
rotor external type in-wheel motor.
226 The motor set in this way can obtain a larger magnetic flux density because the
surface area of the permanent magnet increases because the rotor 310 is positioned
outside, and thus is suitable for a vehicle requiring a larger torque.
[0035]
232 6 is a setting of an in-wheel motor with an internal rotor type. The rotor 310 is
inside, so the surface area of the permanent magnet is reduced, but the stator 320 is
located outside and the number of windings of the coil increases, so a higher
rotational force is required. suitable for
[0036]
239 7 is a setting of a horseshoe-type rotor in-wheel motor, wherein one rotor 310
processed into a ⊂ shape, which is a horseshoe magnet shape, surrounds the stator
320 up and down, so that the magnetic flux density can be doubled, and a very high
torque is required. suitable for vehicles
[0037]
246 19 shows the setting of the transverse flux in-wheel motor, in which the rotor 310
and the stator 320 face each other.
In a transverse flux in-wheel motor, the moving direction of the magnetic flux and
the moving direction of the motor are vertical, that is, the transverse direction.

compared to a seed flux device.
[0038]
255 The motors commonly have one or two sides of a rotor 310 coupled to a wheel
adapter 201 , the wheel adapter 201 being connected to a wheel 200 of a wheel, and
a stator 320 having a wheel adapter 201 . ) is fixed to the wheel bracket 600 from
the opposite side and is coupled to the wheel structure.
[0039]
262 Due to this structure, the wheel structure of the vehicle according to the present
embodiment can directly rotate the wheel by the motor 300 inside the wheel 200 .
264 That is, when power is supplied from a battery (not shown), the rotor 310 of the
motor 300 rotates, so that the wheel 200 and the tire 100 coupled to the rotor 310
rotate together. will be.
[0040]
270 Meanwhile, the vehicle equipped with the wheel structure according to the present
embodiment may use not only a motor but also an engine (not shown) as a power
source.
273 In detail, the variable power transmission assembly 500 for selectively connecting
the driving force of the engine to the wheels will be described with reference to FIG.
8 .
[0041]
279 According to the present invention, a wheel adapter 201 and a wheel shaft 231 are
coupled to the wheel hub 230 , and the wheel shaft 231 is a power transmission
assembly that is integrated into the central portion of the power transmission
assembly housing 510 through a bearing. It is connected to the hub 520 and is
integrated with the power transmission driven disk 531 through the power
transmission driven shaft 530 .
285 Meanwhile, inside the power transmission assembly housing 510 , a power
transmission drive disk 541 facing the driven disk 531 and a power transmission
drive shaft 540 connected thereto are located on the opposite side via a bearing via
a hub 620 ) and this hub is connected to the wheel bracket 600 and integrated.
[0042]
292 When the engine is driven, the driven disk 531 receives a signal from a central
processing unit (ECU) installed in the vehicle body, is pressed into the power
transmission drive disk 541 , and rotates together, and transmits the power of the
drive shaft 540 to the wheels or It is a structure that can block power transmission
by separating the connection state.
297 That is, when the engine operates and the driving force of the engine transmitted to
the constant velocity joint 501 is transmitted through the hub 620 in the center of
the wheel bracket 600 , the drive shaft 540 and the drive disk 541 inside the
variable power transmission assembly housing 510 . ), the driven disk 531 of the
variable power transmission assembly 500 is coupled with the driving disk 541
according to a signal from the vehicle central processing unit (ECU), and finally the
wheels and wheels connected to the driven shaft 530 engine driving power is
transmitted to
[0043]
308 As a result, when the wheel structure according to the present invention is mounted
on existing engine-driven vehicles, the variable power transmission assembly 500

by the power of the pure motor 300, and the internal combustion engine ( In the
Internal Combustion Engine) driving mode, the driving force of the engine is
transmitted to the wheels through the variable power transmission assembly 500 to
drive the vehicle, and in the hybrid driving mode, the driving force of the engine is
variable according to the signal of the central processing unit (ECU) mounted on the
vehicle. The power transmission assembly 500 connects or blocks the engine power
to the wheels, so that the driving force of the electric motor or the engine is
selectively paralleled and the variable and selective driving mode function for driving
the wheels can be provided.
[0044]
323 Next, a braking system of a power transmission device of a vehicle according to the
present embodiment will be described.
[0045]
328 In the present invention, the in-wheel motor structure provides a dual braking means
in which a mechanical brake mechanism and an electric brake mechanism are used
together to increase the braking efficiency of a vehicle.
[0046]
334 First, the electric brake mechanism is explained. In the electric vehicle driving mode,
when the vehicle is running, that is, when the foot is placed on the accelerator pedal,
current flows in the stator of the motor and the rotor rotates. vehicle is moving
337 On the other hand, when you take your foot off the accelerator pedal, the voltage
supplied to the motor is reduced, and from this point on, the motor acts as a
generator, and the force acts in the opposite direction to the rotational direction of
the rotor to act as a brake.
[0047]
344 Electric brakes are an inconvenient factor that hinders comfortable driving because a
sudden braking shock is applied to the vehicle despite the advantage of being able to
generate electricity.
347 The present invention provides a dual function of improving braking quality and
driving safety by incorporating a mechanical brake mechanism in addition to the
electric brake mechanism.
[0048]
353 This mechanical brake operates as soon as the driver puts his or her foot on the
brake pedal, and applies a strong frictional force to the rotating disk, drum or shaft
with the force generated by electric, hydraulic, or pneumatic means to move the
rotating body. method to control and stop it.
357 Therefore, even if the reaction speed of the electric brake is slowed down and its
strength is reduced in order to alleviate the sudden braking shock applied to the
vehicle, the mechanical brake works smoothly to improve the riding comfort, and at
the same time, safer and more complete braking is possible with the braking force of
the electric brake added. .
[0049]
365 A configuration and a mounting method of the mechanical brake will be described
with reference to FIGS. 9 and 10 .
[0050]
370 9 is a braking mechanism using disc brakes. When the brake disc 411 is mounted
between the wheel adapter 201 coupled to the wheel hub 230 of the wheel and the

373 On the other hand, when a brake caliper 412 is mounted on the brake base 640
attached to the wheel bracket 600 and receives a signal for operating the braking
function, the brake disk 411 is compressed with a strong force to the brake disk
411. Controls or stops the rotation of the wheel 200 integrated with the.
[0051]
380 10 shows a braking mechanism using a drum brake, in which a drum brake housing
420 is mounted on a wheel adapter 201 coupled to a wheel hub 230 of a wheel, and a
brake drum 413 is mounted on the drum brake housing 420 . It is integrated and
rotates together when the wheel rotates.
384 On the other hand, when a brake shoe 414 is mounted on the brake base 640
attached to the wheel bracket 600 and receives a signal for operating the braking
function, the brake drum 413 is compressed with a strong force to the brake drum
413 . It is a structure for controlling or stopping the rotation of the wheel 200
integrated with the .
[0052]
392 This time, the wheel bracket will be described with reference to FIG. 11 .
[0053]
396 Functional devices inside the wheel are divided into rotating devices and nonrotating
devices. On one side of the wheel bracket 600 , the stator 320 of the motor
and the brake caliper 412 or brake shoe 414 are non-rotating devices. ) and the
housing 510 of the variable power transmission assembly is coupled.
400 On the other side of the wheel bracket 600, a self-generation cylinder 800 is
mounted on the side, and a hub bearing 620 connected to a constant velocity joint
501 that transmits engine power to the central portion is inserted through it. have.
[0054]
406 A shock absorber mounted on the wheel bracket will be described with reference to
FIG. 12 .
408 A shock absorber holder 630 capable of mounting a shock absorber is integrated in
the upper and lower portions of the wheel bracket 600 .
410 A spring 632 having a piezoelectric element (piezo element, 636) mounted on the
upper and lower portions of the holder 630, respectively, is coupled to the holder
630, and a cylinder 631 of a shock absorber is installed between the springs, and the
wheel They are respectively installed on both sides of the hub 620 in the center of
the bracket 600 .
[0055]
418 This time, the knuckle will be described with reference to FIG. 13 .
[0056]
422 The knuckle 700 is a part directly connected to the vehicle body, and structurally,
there is a large oval knuckle cavity 740 in the center. Through this knuckle cavity
740, the constant velocity joint 501 of the vehicle body is connected to the knuckle
700. It is designed to be directly connected to the hub 620 of the wheel bracket 600
without contact with the wheel bracket 600, and the upper and lower parts protrude
forward, and a control arm (not shown) connected from the vehicle body is
connected to the center of the protruding end. There is a control arm receiver 720,
and a tie rod end connector 750 may be integrated or attached to the side so that the
end of the steering device can be connected.
431 In addition, a shock absorber pocket 710 through which the cylinder 631 of the shock

formed on both sides, respectively.
[0057]
437 A connection configuration between a vehicle body and a wheel assembly and a
suspension system completed through this connection will be described with
reference to FIG. 14 .
[0058]
443 The wheel assembly is formed as a single structure integrated by the wheel bracket
600 as a collection of independently formed functional components.
445 Meanwhile, the knuckle 700 is connected to the vehicle body by a control arm (not
shown), and cylindrical shock absorber pockets 710 are formed on both sides
thereof.
448 A cylinder 631 of a shock absorber is inserted and fixed in the shock absorber
pocket 710 in a fitting manner, and the shock absorber 635 is a shock absorber
holder 630 installed above and below the wheel bracket 600 . mounted and fixed on
451 Only through this mounting, the wheel structure is connected to the vehicle body, and
the constant velocity joint 501 that transmits the driving force of the engine from the
vehicle body is coupled with the hub 620 at the center of the wheel bracket 600 .
[0059]
457 In addition, as the shock absorber 635 mounted on the wheel bracket 600 and the
hub 620 connected to the vehicle body are combined, the suspension system of the
wheel functions properly. First, the upper and lower portions of the wheel bracket
600 combined with the vehicle body Each of the 4 springs installed in the vehicle
works elastically while mitigating the impact caused by contact with the road
surface.
463 The vibration of the spring is transmitted to the knuckle 700 installed between the
springs. At this time, the shock absorber 635 inserted in the side pockets 710 of the
knuckle 700 operates to transmit the vibration to the vehicle body. attenuate it
before.
[0060]
470 That is, in the present invention, the wheel structure is coupled with the knuckle 700
in a fitting manner, and at the same time, the cushioning and suspension functions
are completed by the coupling.
[0061]
476 Next, the self-generation cylinder 800 will be described with reference to FIGS. 15
and 16 .
[0062]
481 The self-generation cylinder 800 according to the present invention is fixed to the
wheel bracket 600 and may be installed in parallel next to the shock absorber 635 .
[0063]
486 Referring to FIG. 15 , a coil 802 is installed inside the self-generation cylinder 800 ,
and a cylindrical permanent magnet 801 is installed inside the coil 802 .
488 In addition, cylinder springs 805 are provided on the upper and lower sides of the
permanent magnet 801 , so that the permanent magnet 801 can vibrate up and down
inside the coil 802 .
491 And, the permanent magnet 801 vibrates up and down along the guide member 803
penetrating up and down.
[0064]

accompanied by wheels in direct contact with the road surface, and these vibrations
are directly transmitted to the self-generation cylinder 800 .
499 At this time, the permanent magnet 801 by the cylinder spring 805 inside the self-
generation cylinder 800 vibrates up and down in the coil 802 along the guide
member 803 to generate electricity.
502 The generated electricity is stored in a capacitor (not shown) connected to the coil
802 and used for self-generation.
[0065]
507 In addition, as shown in FIG. 12 , piezoelectric elements are attached to the upper
and lower portions of the shock absorber assembly, so that power generation by
pressure that changes according to the movement of the shock absorber is also
made.
[0066]
514 The self-generation cylinder 800 may be used in series or parallel connection as
shown in FIG. 16 .
516 In addition, a single set can be composed of a single cylinder, a cylinder can be
composed of one or several sets, or a plurality of cylinders can be combined to form
an electric power generation cluster and installed independently wherever space
permits. Electricity can be generated at every moment the vehicle travels on the
road.
[0067]
524 17 illustrates a cross-section of a wheel structure in which all functional components
of the in-wheel motor are combined.
[0068]
529 18 shows a side view of the wheel structure.
[0069]
533 100 : Tire 200 : Wheel 201 : Wheel adapter 210 : Wheel rim 300 : Motor assembly
310 : Rotor 320 : Stator 400 : Brake assembly 411 : Brake disc 412 : Brake caliper
413 : Brake drum 414 : Brake shoe 420 : Brake drum housing 500: variable power
transmission assembly 501: constant velocity joint 510: power transmission
assembly housing 520: power transmission assembly hub 530: power transmission
driven shaft 531 power transmission driven disk 540: power transmission drive
shaft 541: power transmission drive disk 600: wheel bracket 620 : Hub bearing 630:
shock absorber holder 631: shock absorber cylinder 632: buffer spring 635: shock
absorber assembly 636: piezoelectric element 640: brake base 700: knuckle
assembly 701: knuckle 710: shock absorber pocket 720: upper arm holder 730:
lower Arm holder 740: knuckle cavity 750: tie rod and connector 800: power
cylinder 801: permanent magnet 802: insulating coil 803: guide member 804: coil
chamber 805: spring